210 F.2d 281
NATIONAL LABOR RELATIONS BOARD, Petitionerv.UNITED MINE WORKERS OF AMERICA, DISTRICT 2; United Mine Workers of America, Local 1113, Including John Lease, and United Mine Workers of America, United Mine Workers of America, District 2, Including James Lecorre, and United Mine Workers of America; United Mine Workers of America, District 2, Including Michael Degretto and John Kosick, Respondents.
No. 11167.
United States Court of Appeals Third Circuit.
Argued February 4, 1954.
Decided February 17, 1954.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Edmond Francis Rovner, Washington, D. C. (George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Asst. Gen. Counsel, Maurice Alexandre, Attorneys, National Labor Relations Board, Washington, D. C., on the brief), for petitioner.
Samuel Krimsly, Albert C. Shapira, Pittsburgh, Pa., Willard P. Owens, Washington, D. C., for respondent.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a petition by the National Labor Relations Board for an enforcement order against the respondents. The case presents facts very similar to those before us in N. L. R. B. v. United Mine Workers of America, District 2, 3 Cir., 1953, 202 F.2d 177. The petition is undefended in this Court. We have satisfied ourselves, however, that the evidence supports the findings of the Board and the prayed for enforcement order will be issued.